DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on August 9, 2021 for the patent application 17/022,436 filed on September 16, 2020. Claims 1, 5-7 and 11-18 are amended. Claims 1-18 are pending. The first office action of May 20, 2021 is fully incorporated by reference into this Final Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a method” (i.e. a process), claim 7 is directed to “a computing device” (i.e. a machine), and claim 13 is directed to “a computer readable memory” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea “creating a lesson package,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require “obtain first lesson asset information regarding a first topic, wherein the first lesson asset information includes a first learning object and a second learning object, wherein the first learning object includes a first set of knowledge bullet-points points for a first piece of information regarding the first topic, wherein the second learning object includes a second set of knowledge bullet-points for a second piece of information regarding the first topic, wherein the first learning object and the second learning object further includes a first lesson illustrative asset that depicts an aspect regarding the first topic pertaining to the first and second pieces of information, wherein the first learning object further includes a first descriptive asset regarding the first piece of information based on the first set of knowledge bullet-points and the first lesson illustrative asset, wherein the second learning object further includes a second descriptive asset regarding the second piece of information based on the second set of knowledge bullet-points and the first lesson illustrative asset; obtain second lesson asset information regarding a second topic, wherein the second lesson asset information includes a third learning object and a fourth learning object, wherein the third learning object includes a third set of knowledge bullet-points points for a third piece of information regarding the second topic, wherein the fourth learning object includes a fourth set of knowledge bullet-points for a fourth piece of information regarding the second topic, wherein the third learning object and the fourth learning object further includes a second lesson illustrative asset that depicts an aspect regarding the second topic pertaining to the third and fourth pieces of information, wherein the third learning object further includes a third descriptive asset regarding the third piece of information based on the third set of knowledge bullet-points and the second lesson illustrative asset, wherein the fourth learning object further includes a fourth descriptive asset regarding the fourth piece of information based on the fourth set of knowledge bullet-points and the second lesson illustrative asset; generate a set of common lesson illustrative assets based on the first lesson illustrative asset and the second lesson illustrative asset; generate combined lesson asset information regarding the first and second topics utilizing the common lesson illustrative assets, wherein the combined lesson asset information includes a representation of the first learning object, the second learning object, the third learning object, and the fourth learning object; and render the combined lesson asset information to produce a lesson package as at least a portion of a multi-disciplined learning tool, wherein the lesson package includes a multidimensional representation of the first learning object, the second learning object, the third learning object, and the fourth learning object.”  These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “providing information to a person without interfering with the person’s primary activity" (i.e. Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a computing entity,” “an interface,” “a local memory,” and “a processing module” are claimed, as these are merely claimed to generally link the use of a judicial exception to a particular technological environment or field of use. In other words the claimed “creating a lesson package,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a computing entity,” “an interface,” “a local memory,” and “a processing module” are claimed, these are generic, well-known, and conventional data gather computing elements. As evidence that these are generic, well-known, and a conventional data gathering computing elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, “a computing entity,” “an interface,” “a local memory,” and “a processing module” as described in paras. [0042]-[0047] discloses ubiquitous standard equipment within modern computers and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”
In addition, dependent claims 2-6, 8-12 and 14-18 also do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-6, 8-12 and 14-18 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1, 7 or 13. Therefore, claims 1-18 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Response to Arguments
The Applicant’s arguments filed on August 9, 2021 related to claims 1-18 are fully considered, but are not persuasive.  

Claim Objections
The Applicant respectfully argues “Claims 1-18 have been objected to for informalities. The Applicant has amended claims 1, 5, 6, 7, 11, 12, 13, 17, and 18 to overcome the objection.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the claim objections are withdrawn.

The Rejection under 35 U.S.C. § 101
The Applicant respectfully argues “The Applicant submits that the amended claims as a whole are not routine, not conventional, and not well-understood, to provide a practical application. The Applicant further submits that the computer-implemented amended claim | to be significantly more than an abstract idea as the claim as a whole implements a non-generic computer function that can not be done by human analog such as by hand or by merely thinking. In particular, amended claim 1 recites a combination of additional elements and limitations including “rendering, by the computing entity, the combined lesson asset information to produce a lesson package as at least a portion of the multi-disciplined learning tool, wherein the lesson package includes a multidimensional representation of the first learning object, the second learning object, the third learning object, and the fourth learning object”, as currently amended.”
The Examiner respectfully disagrees. The Applicant’s use of a “computing entity” provides no distinguishable difference between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. The test for subject matter eligibility is not based on whether or not a human can perform the steps. Furthermore, it is worth noting in MPEP §2106 under “II. Certain Methods Of organizing Human Activity,” certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. As applied in this case, a person 
Likewise, it is worth noting in MPEP §2106 under “III Mental Processes,” the courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). As such, the argument is not persuasive. 

The Applicant respectfully argues “that hand calculations and thinking are insufficient when rendering the combined lesson asset information to produce a lesson package so that the lesson package includes a multidimensional representation of the first learning object, the second learning object, the third learning object, and the fourth learning object. 
For at least the above reasons, the Applicant submits that amended independent claims 1, 7, and 13 are not directed to a judicial exception as they provide a practical application and recite additional elements that amount to an inventive concept and are therefore eligible for patent protection. Allowance is respectfully requested.”
The Examiner respectfully disagrees. The Applicant’s argument is conclusory and provides no evidentiary basis as to why “hand calculations and thinking are insufficient,” despite the fact that neither “hand calculations” nor “thinking” are any form of a test or standard for overcoming subject matter eligibility under 35 U.S.C. §101. Further, the Applicant is not claiming a technologically new and improved 

The Applicant respectfully argues “The Applicant believes that the reasons that distinguish claim 1, 7, and 13 over the present rejection are applicable in distinguishing claims 2-6, 8-12, and 14-18 over the same rejection.”
The Examiner respectfully disagrees, for the same reasons applied to the independent claims. As such, the argument is not persuasive. 

The Applicant respectfully argues “Applicant respectfully disagrees with this rejection and the reasoning thereof. Nevertheless, the Applicant has amended claims 13-18 to recite a non-transitory computer readable memory to overcome the rejection.”
The Examiner respectfully agrees. As such, this rationale for rejection under 35 U.S.C. § 101 is withdrawn. However, the rejection of claims 1-18 under 35 U.S.C. § 101 still remain because the claimed invention is directed to a judicial exception. Therefore, the rejection of claims 1-18 under 35 U.S.C. § 101 is not withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert P Bullington, Esq./
            Primary Examiner, Art Unit 3715